DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 09/26/2019 are pending and being examined. Claims 1 and 13 are independent form.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-2, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US Pub 2015/0170000, hereinafter “Yang”). 

Regarding claim 1, Yang disclose a method of performing face recognition (a recognition machine 110 for face recognition; see 100 of fig.1), comprising: dividing, by a face recognizing apparatus (e.g., “image classifier model” 24 of fig.2), an input face image into a plurality of regions (partitioning the image into a plurality of blocks; see 1710 of fig.17 and para.112); and generating, by the face recognition apparatus, a feature vector consisting of real values for each region of the input face image (generating a feature vector xi for each block; see 1723 of fig.17 and para.113), and generating an image feature vector using the generated feature vectors for each region (synthesizing a set of feature vectors generated from the image; see 1720 of fig.17).

Regarding claim 2, 14, Yang disclose, wherein the generating of an image feature vector comprises generating an image feature vector by using a deep learning model including a plurality of division models that receive images corresponding to each of the plurality of divided regions of the face image as region images and generate a feature vector for each region image, and a concatenation model that performs learning with outputs of the division models to output a mixed feature vector corresponding to the face image, wherein the image feature vector comprises feature vectors for the region images of the divided regions and the mixed feature vector (the learned recognition machine receives the image, divides the image into the blocks, generates the feature vector from each block, and outputs the combined feature vectors;  see fig,17, para.112, and para.22).

Regarding claim 13, Yang disclose apparatus for performing face recognition (a recognition machine 110 for face recognition; see 100 of fig.1 and para.28), comprising: an input interface device configured to receive a face image (see 1710 of fig.17); a storage device configured to include a database (DB, see 115 of fig.1 and para.28); and a processor configured to perform face recognition processing on a face image provided from the input interface device, wherein the processor is configured to divide the provided face image into a plurality of regions and generate a feature vector consisting of real values for each region of the provided face image (the recognition machine partitions the image into a plurality of blocks; see 1710 of fig.17 and para.112);, and generate an image feature vector using the generated feature vectors for each region (and generats a feature vector xi for each block; see 1723 of fig.17 and para.113)).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US Pub 2015/0170000, hereinafter “Yang”) in view of Maturana et al (“Face Recognition with Decision Tree-Based Local Binary Patterns”, ACCV, 2011, hereinafter “Maturana”).

Regarding claim 3, 15, Yang disclose, further comprising: generating, by the face recognition apparatus, a quantization feature vector (the learned recognition machine may implement an encoding function (vector quantization) to encode each location feature vector into same code; see Equation (B1) para.150, and para.151; see also xi[Wingdings font/0xE0]yi in fig.17, see 2010—2030 in fig.21/22. It should be noticed, {xi} are feature vectors generated from the image, and yi is encoded/quantized feature code based on {xi}); finding, by the face recognition apparatus, a candidate group by searching a database using the quantization feature vector (the input (candidate) image may be classified as a class/group, from among various classes of images, such as a facial expressing of the face, a gender of the face, and an age of the face, based the image feature vectors of the candidate image; see 2260 of fig.22, and para.146 lines 2-8); and performing, by the face recognition apparatus, a detailed search for finding a class indicating whose face image the input face image is by using the feature vectors included in the searched candidate group and the image feature vector (the learned recognition machine may calculate the classification probability vectors for the candidate image based on the feature vectors representing the class of the candidate image, and then determine a particular class of image, e.g., a particular gender of face; see 2264, 2266 of fig.22, see para.148 lines 6-15).

Yang does not explicitly disclose, the encoded/quantized feature code “consists of a bit string by quantizing the image feature vector” as recited in the claim. However, Yang does teach, “encoding local image descriptors” includes encoding “local binary pattern (LBP) descriptors. See para.150, and para.183. Therefore, this feature is implicitly disclosed by Yang. Moreover, in the same field of endeavor, Maturana clearly teaches, a feature code which is “a binary string” that quantizes the local feature vectors generated from each of the regions of a face image, to recognize the face in the face image (see the left col. of fig.2, the top raw: “binary: 10011000” of fig.2, LBP coding, see also section 2.1, and section 3). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Maturana into the teachings of Yang since one of ordinary skilled in the art would appreciate that LBP coding is a binary coding and widely used in the flied of face recognition, as taught by Maturana, in order to learn the most discriminative LBP-like features for face recognition (Maturana, see, abstract).

Regarding claim 4, 16, the combination of Yang and Maturana discloses, wherein in the finding of a candidate group and in the performing of a detailed search, a search is performed based on a similarity calculation between a quantization feature vector or an image feature vector corresponding to the input face image and feature vectors stored in the database, and the similarity calculation is performed for each region (Yang, for  calculate the similarity (distance, probability) for a class (see Equation (B6) and para.157) to find the class having the largest posterior (Yang, see Equation (B15) and para.168) .

Regarding claim 5, 17, the combination of Yang and Maturana discloses, wherein when calculating similarities between the quantization feature vector or the image feature vector and the feature vectors stored in the database, a similarity between feature vectors is calculated for each region, a similarity for each region is obtained by using a weight selectively assigned to the calculated similarity (Yang, for each local feature, calculate the distance between x and u with Wk; see equation (B6),), and a final similarity is obtained by summing the similarity for each region (see ||.|| of Equation (B6)), wherein the weight is selectively assigned for each region according to a degree to which a corresponding region is masked (Yang, wherein Wk is learned for the corresponding (k-th) local feature scape; see, e.g., para.160).

Regarding claim 6, the combination of Yang and Maturana discloses, wherein the finding of a candidate group comprises selecting, as a candidate group, a group having a highest similarity to the quantization feature vector of the input face image from a cluster mapping table in which a plurality of face images are grouped based on quantization feature vectors (Yang, wherein “the classifying of this face may be based on the feature vector of the candidate image, which may be used to characterize the face as a visual pattern or characterize a visual pattern within the face”; see para.146. 

Regarding claim 7, the combination of Yang and Maturana disclose the method of claim 6, wherein the cluster mapping table includes a representative vector assigned to each group and a belonging vector mapping to the representative vector and representing a serial number of face images belonging to a corresponding group, wherein the representative vector includes one of quantization feature vectors of the plurality of face images (Yang, see, e.g., Array/table 185 of fig.18, wherein “index” in the box 1873 indicating a number and associated with the corresponding feature vector “value” in box 1833, which is generated from the face image), and the selecting a group, as a candidate group, comprises calculating a similarity between the representative vector of each group and the quantization feature vector of the input face image, respectively, and selecting a representative vector having a highest similarity as the candidate group based on the similarity calculation result for each representative vector of each group (Yang, wherein “the classifying of this face may be based on the feature vector of the candidate image, which may be used to characterize the face as a visual pattern or characterize a visual pattern within the face”; see para.146. Thus, the input (candidate) image may be classified as a class which is the most similar to the candidate image).

Regarding claim 8, the combination of Yang and Maturana disclose the method of claim 3, wherein the performing of a detailed search comprises finding an image feature vector having a highest similarity to the image feature vector of the input face image  calculate the similarity (distance, probability) for the specified class number c (see Equation (B6) and para.157) to find the class having the largest posterior (Yang, see Equation (B15) and para.168) corresponding to serial numbers included in the candidate group from a feature vector table in which image feature vectors of the plurality of face images are mapped to serial numbers (Yang, see, e.g., Array/table 185 of fig.18, wherein “index” in the box 1873 indicating a number and associated with the corresponding feature vector “value” in box 1833, which is generated from the face image).

Regarding claim 9, the combination of Yang and Maturana disclose the method of claim 8, wherein the feature vector table is mapped to a class corresponding to the serial number and the class represents whose face image a corresponding face image is (Yang, see, e.g., Array/table 185 of fig.18, wherein “index” in the box 1873 indicating a number and associated with the corresponding feature vector “value” in box 1833, which is generated from the face image), and the performing of a detailed search comprises performing similarity calculation between the image feature vectors corresponding to the serial numbers included in the candidate group and the image feature vector of the input face image, respectively, and selecting a class mapped to an image feature vector corresponding to a serial number having a highest similarity based on the result of the similarity calculation (Yang, for each local feature, the learned recognition machine may calculate the similarity (distance, probability) for the specified 

Regarding claim 10, the combination of Yang and Maturana disclose the method of claim 3, wherein the generating of a quantization feature vector comprises performing a quantization process that converts a value of a feature vector into "1" or "0" according to whether the value of the feature vector is included in a section by using a plurality of sections set in advance for each feature vector included in the image feature vector (Maturana, see the top raw of fig.2).

Regarding claim 11, the combination of Yang and Maturana disclose the method of claim 10, wherein one feature vector is composed of real values in a d-dimension (Maturana, the image is segmented into 3x3 regions, see 3x3 matrix of fig.2, and section 2.1), a plurality of sections are determined for each term constituting the real value (Maturana, each cell has a value, see 3x3 matrix of fig.2, and section 2.1), and a value of the term is converted into bits by using the sections determined for each term in the quantization process (each value is converted into a binary value, see the top raw of fig.2, and the second equation of section 2.1).

Regarding claim 12, the combination of Yang and Maturana disclose the method of claim 10, wherein one term is divided into a plurality of sections and a threshold is set for each section (Maturana: each value is converted into a binary value, see the top raw of fig.2, and the second equation of section 2.1) so that a distribution of data for each 

Regarding claim 18, the combination of Yang and Maturana discloses the apparatus of claim 15, wherein the database includes a cluster mapping table in which a plurality of face images are grouped based on quantization feature vectors and a feature vector table in which the image feature vectors of the plurality of face images are mapped to serial numbers (Yang, for each local feature, calculate the distance between x and u with Wk; see equation (B6),)), wherein the cluster mapping table includes a representative vector assigned to each group and a belonging vector mapping to the representative vector and representing a serial number of face images belonging to a corresponding group, wherein the representative vector includes one of quantization feature vectors of the plurality of face images (Yang, see, e.g., Array/table 185 of fig.18, wherein “index” in the box 1873 indicating a number and associated with the corresponding feature vector “value” in box 1833, which is generated from the face image), and the feature vector table is further mapped to a class corresponding to the serial number and the class represents whose face image a corresponding face image is (Yang, see, e.g., Array/table 185 of fig.18, wherein “index” in the box 1873 indicating a number and associated with the corresponding feature vector “value” in box 1833, which is generated from the face image).

Regarding claim 19, the combination of Yang and Maturana discloses the apparatus of claim 18, wherein the processor is specifically configured to calculate a similarity 

Regarding claim 20, the combination of Yang and Maturana discloses the apparatus of claim 15, wherein the processor is specifically configured to perform a quantization process that converts a value of a feature vector into "1" or "0" according to whether the value of the feature vector is included in a section by using a plurality of sections set in advance for each feature vector included in the image feature vector (Maturana, see the top raw of fig.2), wherein one feature vector is composed of real values in a d-dimension (Maturana, the image is segmented into 3x3 regions, see 3x3 matrix of fig.2, .

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Timo Ahonen, “Face Description with Local Binary Patterns: Application to Face Recognition”, IEEE, 2006.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding claim the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/5/2021